SUMMARY ORDER
Plaintiff-Appellant appeals from a judgment dismissing his 42 U.S.C. § 1983 action for failure to file an amended complaint.
We conclude that the District Court did not abuse its discretion in dismissing the action after plaintiff failed to file an amended complaint in accordance with its June 6, 1998 order. Furthermore, we conclude that, construing the unamended complaint in plaintiffs favor, none of his claims are likely to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).
We have considered all of plaintiffs claims on appeal and we hereby AFFIRM the judgment of the District Court.